DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 4/7/2021 is acknowledged. Claims 1-4 are amended. Claims 6-8 are canceled. Claims 1-5 are currently pending in the application with claim 5 being withdrawn from consideration.
Previous 112, 4th paragraph, rejection of claims 6 and 8 is withdrawn in view of the above cancelation of the claims.
Previous 101 rejection is maintained since the amendment is not sufficient to overcome the rejection.
Previous prior art rejection is withdrawn in view of the above amendment. 
Claim Interpretation
As previously noted, the recitation “for computing the concentrations of ammonia, nitrogen dioxide, and nitrogen oxide contained in a target gas, said concentration computation apparatus receiving signals from a multi-gas sensor that includes: a first detection section having a first pumping cell which pumps out oxygen contained in the target gas introduced into a measurement chamber or pumps oxygen into the measurement chamber and through which a first pumping current flows as a result of the pumping of oxygen, the value of the first pumping current changing in accordance with the concentration of oxygen contained in the target gas, and a second pumping cell through which a second pumping current flows, the value of the second pumping current changing in accordance with the concentration of nitrogen oxide contained in the target gas whose oxygen concentration has been adjusted in the measurement chamber by the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-4 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a concentration computation apparatus (or a microcomputer for computing) comprising a CPU, or a central processing unit, which must be included in every computer in order for the computer to operate. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim appears to be drawn to a general purpose computer, which must have a CPU to perform/operate. A generically recited computer (or a concentration computation apparatus such as a microcomputer) comprising a CPU does not add a meaning limitation to the abstract idea because it mounts to simply implanting the abstract idea onto the computer. Claim 2 recites additional computations. Claims 3 and 4 recite using weighted average computation. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2-4 recite the functions of the CPU. Therefore, the claims fail to further limit the subject matter of the claimed apparatus structurally. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Inagaki (US 2015/0068896) or, in the alternative, under 35 U.S.C. 103 as obvious over Inagaki (US 2015/0068896) in view of Aravind et al. (US 2013/0054663) or McNeely (US Patent 7,123,652).
Regarding claim 1, Inagaki discloses a computation apparatus (or microcomputer 31, fig. 1) comprising a CPU (91, figs. 1 and 3, [0080]) functioning as a digital filter unit (99, fig. 3, abstract, [0102-0118]) and carrying out various kinds of operation control processing signals from the gas sensor (8, fig. 1, [0077], [0081], [0095-0096]). Inagaki discloses all the structural limitations of the claimed computation apparatus, the reference is deemed to be anticipatory.
Alternatively, Inagaki does not explicitly disclose the digital filter delaying time. However, Inagaki suggests using the digital filter described in Aravind et al. (US 2013/0054663, see [0107]).
Aravind et al. teaches a digital filter (fig. 2A) including at least a delaying element (D, see figs. 3B-C). 
McNeely teaches a computation apparatus (see a microprocessor being programed with data sampling and digital filtering described in col. 11, lines 20-23 and col. 1, lines 45-53), wherein the digital filtering comprising a first delay section (see delay z-1 22, fig. 1, also see z-1 in fig. 5) responding to a first signal (H1, fig. 1) and a second delay section (see delay z-1 24 and 26, fig. 1, also see z-1 in fig. 5) responding to a second signal (H0, fig. 1). 
McNeely teaches all the delaying sections by digital filter processing implanted in a computation apparatus and a delay (or a delaying section) will delay (or increase the time) the signal from entering the next phase and decrease response speed of the signals as speed is 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the computation apparatus of Inagaki by using the digital filter delaying time as taught by Aravind et al. or McNeely, because Inagaki explicitly suggests using the digital filter described in Aravind et al. and McNeely teaches the disclosed digital filter would provide improvements over the known (digital filter) design in both performance and reduce complexity (see col. 1, lines 39-42 of McNeely).
The CPU including a digital filter requires additional time to process signals. Therefore the CPU including a digital filter of Inagaki or modified Inagaki is configured to receive signals from the gas sensor (see fig. 1 of Inagaki) and to delay time, which results in decreasing response speed of the output signals such that the difference between response speeds of the signals is reduced. In other words, the CPU including a digital filter of Inagaki is configure to receive signals from the gas sensor, e.g. the first pumping current from the first detection section” and “the concentration signal from the second detection section” and to delay, by digital filter processing, a timing at which a change in the value of the sensor signals, e.g. “the first pumping current at the first detection” and “the concentration signal at the detection sections”, is reflected on the computation of the concentrations of measured gases. The delaying in timing will decrease the response speed of the signals from the gas sensor, e.g. “the first pumping current” and “the concentration signal”, in such a way that the difference between the signals, e.g. “the first pumping current” and “the concentration signal” or “the concentration signal” and “the second pumping current”, is reduced.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki or modified Inagaki (US 2015/0068896) as applied in claim 1 above, and further in view of Kakimoto et al. (US 2015/0013431).

Inagaki does not explicitly disclose the CPU being configured to compute the concentrations of gases such as ammnonia, nitrogen dioxide based on the signals from the gas sensor such as fist pumping current, second pumping current and the concentration signal.
Kakimoto et al. discloses configuring the CPU to carry out the computation of gases concentrations such as concentrations of ammonia and nitrogen oxide based on the signals such as first pumping current (Ip1), second pumping current (Ip2) and concentration signals (or electromotive forces, see [0137], [0143], [0152]) from a multigas sensor (figs. 2-3).
It would have been obvious to one skilled in the art at the time the invention was made to have used the computation apparatus of Inagaki or modified Inagaki for the multigas sensor such that the CPU is configured to carry out the computation of gas concentrations such as the concentrations of ammonia and nitrogen oxide based on the signals such as first pumping current, second pumping current and concentration signals from the multigas sensor as taught by Kakimoto et al.; because such modification would involve nothing more than an intended use of the computation apparatus of Inagaki or modified Inagaki, and Inagaki explicitly suggests the CPU is configured to carry out various kinds of operation control processing signals from the gas sensor including calculation/computation.
Claim(s) 3-4 are rejected  under 35 U.S.C. 103 as obvious over Inagaki (US 2015/0068896) in view of Aravind et al. (US 2013/0054663) or McNeely (US Patent 7,123,652).
. 
Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive.
101 rejection:
Applicant argues that the claimed invention is an improvement of a multi-gas sensor.
The examiner replies that the claimed invention is not a multi-gas sensor, but a computation apparatus (or a computer). It is noted that the claim must include all the limitations that lead to the improvement in the technology. See Enfish v. Microsoft and Interlectual Ventures v. Symatec. However, the claims do not include any limitations that lead to the improvement in the technology of computation apparatus (or computer), and by generically reciting a computation apparatus (or a computer) comprising a CPU (or a central processing unit that every computer must have in order to operate and function) does not add a meaning limitation to the abstract idea because it mounts to simply implanting the abstract idea onto the computer.
Prior art rejection:
Applicant argues McNeel and Kakimoto fail to disclose the claimed invention. However, Applicant’s arguments are moot in view of the new ground of rejection. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726